Citation Nr: 0736993	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-35 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Thomas Martin, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to August 
1976.

The instant appeal arose from a July 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Los Angeles, California, which denied a claim for service 
connection for obsessive compulsive disorder with major 
depressive disorder.


FINDING OF FACT

The veteran has major depressive disorder with psychotic 
features which began in service.


CONCLUSION OF LAW

Major depressive disorder with psychotic features was 
incurred in the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  When all the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran has stated that he has an acquired psychiatric 
disorder which began in service.  In September 2007, the 
veteran and his former spouse presented credible, sworn 
testimony to this effect before the undersigned Veterans Law 
Judge.  Having carefully reviewed the evidence of record in 
light of the veteran's contentions and the applicable law, 
the undersigned finds that service connection is warranted 
for major depressive disorder with psychotic features.  

The veteran's service personnel records reflect that while 
his initial job performance was "well above what was 
expected of a soldier of his rank and time in service," his 
performance thereafter "steadily deteriorated".  See 
statement of 1st Lt. [redacted].  His supervisor described 
that his "conduct and appearance have drastically changed" 
and it was recommended that he be "released from the Army 
immediately."  See statement of SFC. [redacted].  His 
superiors had noted his "fluctuating attitude", being 
absent without leave, sleeping on duty, and disciplinary 
actions, including disrespecting an officer.  See August 1976 
memorandum prepared by Cpt. [redacted].

Post-service records reveal that the veteran had significant 
problems with employment due to severe depression and 
persecution delusions.  See March 1989 statement from J. A. 
Sponsler, M.D.  He also had legal and substance abuse 
problems.  VA treatment records dated from 2002 to 2007 show 
diagnoses of major depressive disorder with psychotic 
features, obsessive compulsive disorder, and remote 
polysubstance dependence.  

The record contains several detailed medical opinions from R. 
E. Ortigo, PsyD., which support the veteran's claim.  See 
July 2004, August 2006, and December 2006 reports from Dr. 
Ortigo.  Dr. Ortigo's reports are comprehensive.  For 
example, his July 2004 report is nine pages in length with a 
two-page addenda listing 23 separate exhibits of supporting 
evidence, including private medical records dating from 1998, 
VA treatment records, service personnel and medical records, 
and statements from the veteran, his ex-wife, and his mother.  
The record also includes Dr. Ortigo's curriculum vitae, 
including his education, his over 20 years of post-doctoral 
work experience, his teaching experience, his professional 
affiliations, and his licensure information.  

In his July 2004 report, Dr. Ortigo opined that "[i]t would 
appear that [the veteran] developed a bona fide, diagnosable 
mental condition while serving in the U.S. Army."  In his 
opinion, the most descriptive diagnosis is "major depressive 
disorder . . . severe, with mood congruent psychotic 
features."  He reported that the onset of the veteran's 
mental deterioration was March 1976, if not before.

In his July 2004 report, Dr. Ortigo noted that prior to 
military service the veteran was in excellent mental and 
physical condition and had no history of mental health  
problems, diagnosis or treatment.  This statement is 
supported by the veteran's personal testimony as well as by 
written correspondence in the record from the veteran, his 
mother, and his cousin, who recall him as an active and 
outgoing person prior to his military service.  Using copies 
of the veteran's service personnel records as attachments to 
his opinion, Dr. Ortigo noted that the record showed that the 
veteran was initially a model soldier.

Dr. Ortigo noted that the veteran's mental condition rapidly 
deteriorated during service, primarily, in his opinion, as 
the result of the stressful, overwhelming nature of the 
veteran's work assignment.  The veteran has reported that he 
was tasked with creating a new communications office; 
however, he did not receive adequate guidance, equipment, or 
support.  Dr. Ortigo reported that a review of the service 
records showed that "[c]lear indications of the veteran's 
emotional decline were observed by his superiors but were not 
recognized as evidence of a mental disorder."  Dr. Ortigo 
found that the service records showed a marked deterioration 
in service of the veteran's "behavior, mood, attitude and 
personal appearance and demeanor".  He gave as an example 
the deterioration in the veteran's grooming habits which he 
characterized as one of the "vegetative signs of 
depression" and which the veteran's superiors had attributed 
to an act of defiance.  

The veteran's service separation examination shows that the 
veteran reported experiencing depression and excessive worry.  
In an August 2006 medical opinion, Dr. Ortigo acknowledged 
that the veteran had never been diagnosed with a mental 
disorder in service.  However, he noted that the veteran had 
never been referred to a medical professional qualified to 
conduct a mental status examination and that the physician 
performing the veteran's service discharge examination 
apparently made no effort to develop the veteran's complaints 
of depression and excessive worry.

Dr. Ortigo's positive opinions are the only competent 
evidence of record which specifically address the question of 
whether the veteran's current psychiatric problems began in 
service.  They are based on a review of most, if not all, of 
the pertinent materials included in the claims folders.  
There is no negative opinion of record which specifically 
addresses the question of whether the veteran's current 
psychiatric problems began in service.  

There is some evidence of record, namely a report from J. A. 
Sponsler, M.D., dated in 1989, and records from the Bloch 
Medical Clinic in 1998 and 2001, which suggests that the 
veteran's psychiatric problems are related to post-service 
employment.  However, the preparers of that evidence clearly 
did not have access to the veteran's service medical or 
personnel records, so those opinions are based on an 
incomplete record.  See Appendix to December 1998 Interim 
report from Bloch Medical Clinic (list of relevant medical 
records which does not include any record prior to 1988).  
For that reason, they are less probative than the opinions of 
Dr. Ortigo.  Most significantly, these opinions do not 
address the critical question in this case, that is, whether 
the veteran's current psychiatric problems were incurred in 
service.  

In any event, the opinions professed by Dr. Ortigo and by Dr. 
Sponsler and the physicians at the Bloch Medical Clinic are 
not necessarily contradictory.  In other words, if the 
veteran developed a psychiatric disorder in service that was 
then worsened by intercurrent events, including post-service 
work experiences, the opinions of Dr. Ortigo, Dr. Sponsler, 
and Bloch Medical Clinic would all be accurate.

In conclusion, the undersigned finds that the evidence of 
record supports a finding that the veteran's currently 
diagnosed major depressive disorder with psychotic features 
began in service.  For this reason, service connection is 
warranted for major depressive disorder with psychotic 
features.  As service connection is warranted, compliance 
with the duty to assist or the duty to notify is unnecessary.  


ORDER

A claim for service connection for major depressive disorder 
with psychotic features is granted, subject to the laws and 
regulations governing the payment of monetary benefits.





____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


